Citation Nr: 1329236	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for right shoulder, status post hemiarthroplasty.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to July 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2010 and January 2013 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

The Board is aware that the Veteran appears to have appealed 
three other issues as well and requested a hearing.  Those 
issues are entitlement to service connection for (1) 
ischemic heart disease, (2) diabetes mellitus type II, and 
(3) erectile dysfunction.  The RO sent a letter dated July 
10, 2013 that indicated the Veteran would be scheduled for a 
hearing in conjunction an appeal.  The record does not 
contain a VA form-9 or other substantive appeal on those 
issues, nor have they been certified to the Board.  If there 
is a current appeal on those issues, the appeal should be 
merged with the appeal for an increased rating for a right 
shoulder disability at the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

In August 2013, the Veteran indicated that he wished to 
testify at a videoconference hearing with respect to the 
issue of entitlement to an initial disability rating in 
excess of 20 percent for right shoulder, status post 
hemiarthroplasty.  Considerations of due process mandate 
that the Board may not proceed with review of the claims on 
appeal without providing the Veteran an opportunity for the 
requested hearing.  Therefore, remand is required in this 
case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing in accordance with 
the procedures set forth at 38 C.F.R. §§ 
20.700(a), 20.704(a) (2012).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


